Citation Nr: 1731981	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  07-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 10 percent for status post pre-tibial tubercle ossicle excision with degenerative changes of the left knee (left knee disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel
INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1986 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for a left knee disability and assigned a 10 percent rating effective November 6, 2006.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in May 2009.  A copy of the hearing transcript is of record.  The Board then remanded the matter for additional development in January 2010 and August 2011.

In March 2014, the Board denied the Veteran's claim for a higher initial rating.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion for remand (JMR) filed by the parties, the Court remanded the matter back to the Board in February 2015 for further review.  

In August 2015 and again in September 2016, the instant claim was remanded for additional development.

As noted in the August 2011 Board remand, March 2014 decision, and August 2015 remand, the issues of entitlement to service connection for depression and a right knee disability, secondary to the service-connected left knee disability, have been raised by the record at the May 2009 Board hearing statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but further development is necessary prior to adjudicating the Veteran's claim on the merits.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This matter was previously remanded in August 2015 in order to obtain a VA examination which fully addressed the level of functional impairment associated with the Veteran's reported flare-ups of his left knee disability.  It was remanded again in September 2016 in order to obtain a VA examination which complied with the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

A VA examination was obtained in January 2017.  In response to the above-listed criteria, the examiner made several comments explaining why certain information could not be obtained.  First, the Veteran reported that pain and swelling in the knee was worse during flare-ups, and the examiner indicated that the examination was medically consistent with the Veteran's statements.  However, he stated that because the Veteran was not being examined during a flare-up of his left knee condition, limitations on functional ability due to pain, weakness, fatigability, or incoordination during flare-ups could not be determined without resorting to speculation.  

Second, he found that the Veteran had pain with active motion, and went on to state that in an examination that elicits pain actively, one would not engage the joint to determine if pain existed passively.  He added that if there was no pain actively, there was no reason to attempt to passively elicit pain from the Veteran as this would be medically inappropriate.

Unfortunately, additional comments from the examiner are not sufficiently responsive to the posed questions.  The examiner found that there was no pain in the left knee with weight bearing.  When asked if there was evidence of pain when the joint was used in non-weight bearing, he stated that non-weight bearing testing was medically inappropriate if pain was elicited with examination of a weight bearing joint.  Given that pain was not elicited with weight bearing, it is unclear why the examiner did not conduct non-weight bearing testing.  

In addition, when asked if the Veteran's opposing joint (i.e., the right knee) was undamaged, he replied, "N/A."  As noted earlier, Correia requires an assessment of the opposite undamaged joint when possible, and the examiner's response is unclear as to whether the right knee is undamaged.

In light of these insufficient responses, a new examination is required.  As the claim is being remanded, the Veteran's recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from March 2011 through the present and associate them with the claims file.

2.  Afford the Veteran an appropriate VA examination so as to determine the current nature and severity of his service-connected left knee disability.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached. 

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected left knee disability.  The examiner should conduct range of motion testing of the left and right knees (expressed in degrees).  The examiner should record the results of range of motion testing for pain on active motion and passive motion, and on weight bearing and non-weight bearing. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate, in degrees, the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  A rationale should be provided for any opinion offered.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




